Citation Nr: 0414522	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  91-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an effective date prior to February 28, 1991 
for the award of service connection for prostatitis.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

In November 1997, the RO denied the veteran's claim for an 
effective date prior to February 28, 1991 for the award of 
service connection for prostatitis.  The veteran appealed to 
the Board of Veterans' Appeals (Board), and the Board denied 
the appeal in March 2002.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a September 2003 Order, the Court vacated the Board's 
decision and remanded the matter for re-adjudication.  In 
February 2004, the Board remanded the matter to the RO for 
additional development.  The case was returned to the Board 
in April 2004.

(In two separate decisions issued in March 2002, the Board 
remanded claims for service connection for a gastrointestinal 
disorder, a low back disorder, and a disorder of the upper 
region of the back (canal stenosis), and a claim for an 
increased evaluation for chronic prostatitis.  It does not 
appear from the record that the development requested on 
those four claims has been completed.  This matter is 
addressed below, in ordering paragraph #1 of the REMAND.)


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

When the Board remanded the veteran's earlier effective date 
claim to the RO in February 2004, the Board noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)) had been 
enacted during the pendency of the veteran's appeal.  The 
Board noted that the VCAA included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and that it did not 
appear that the veteran had received the notice required 
under the new law.  Accordingly, the Board requested that the 
RO review the claims file and ensure that all notification 
and development action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) was fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).

Unfortunately, the development requested by the Board has not 
been completed.  On remand, the only action that the AMC took 
on this case was to issue the veteran a supplemental 
statement of the case (SSOC).  No VCAA notice letter was 
issued.  It appears from the SSOC that the AMC may have 
concluded that a letter the Board sent to the veteran in 
December 1993 was adequate to satisfy the relevant notice 
requirements.  However, that letter was already of record at 
the time of the Board's February 2004 remand.  The Board 
reviewed that letter, along with the other communications of 
record, and concluded that additional notice was needed.  
That's why the case was remanded to the RO.
 
The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should complete the development 
outlined in the Board's March 2002 remands, 
with respect to the veteran's claims for 
service connection for a gastrointestinal 
disorder, a low back disorder, and a disorder 
of the upper region of the back (canal 
stenosis), and his claim for an increased 
evaluation for chronic prostatitis.

2.  In addition, with respect to the 
veteran's claim for an earlier effective date 
for the award of service connection for 
prostatitis, the RO should review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).  That is to say, 
the RO should issue the veteran a formal VCAA 
notice letter pertaining to that claim.  The 
notice letter should include language 
informing the veteran that, in order to 
substantiate his claim for an earlier 
effective date, he would have to show (1) 
that his March 1972 application for service 
connection for prostatitis was never 
adjudicated and therefore remained open and 
pending at the time of the Board's January 
1994 decision granting service connection for 
prostatitis; (2) that, if the 1972 
application was adjudicated, the RO's 
decision on the application never became 
final because he was not properly notified of 
the decision; (3) that, if the 1972 
application was adjudicated, and the decision 
became final, he thereafter filed a formal or 
informal application to reopen the claim 
prior to February 28, 1991; or (4) that the 
RO denied the 1972 application due to the 
absence of service medical records, which 
were later obtained (see 38 C.F.R. 
§ 3.156(c)).  The notice letter should also 
include language informing the veteran that a 
VA regulation in effect in 1972-38 C.F.R. 
§ 19.110-provided that while it was 
contemplated that VA would give a claimant 
proper notice of the right to appeal an 
adverse decision, and the time limit for 
filing an appeal, "failure to notify the 
claimant of his right to such appellate 
review or of the time limit applicable to a 
notice of disagreement or substantive appeal 
will not extend the applicable period for 
taking this action".

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and re-
adjudicate the matter on appeal.  If any 
benefit sought remains denied, the RO should 
furnish the veteran an appropriate SSOC.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


